         Case 1:13-cr-00512-ELH Document 616 Filed 11/02/18 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA
                                                       CRIMINAL NO. 13-512-ELH
                v.


 ENZO BLANKS,

                Defendant


                                 ENTRY OF APPEARANCE

To the Clerk:

       Please enter the appearance of Derek E. Hines and Leo J. Wise, Assistant United States

Attorneys for the District of Maryland, as counsel for the United States of America.

                                                    Respectfully submitted,

                                                    Robert K. Hur
                                                    United States Attorney

                                                By: ___/s/_____________________
                                                    Derek E. Hines
                                                    Leo J. Wise
                                                    Assistant United States Attorneys
                                                    36 S. Charles Street
                                                    Fourth Floor
                                                    Baltimore, Maryland 21201
                                                    410.209.4800
